 

FIFTH AMENDMENT TO THE ASSET PURCHASE AGREEMENT

 

This Fifth Amendment (the “Amendment”) dated as of December 24, 2013 to the
Asset Purchase Agreement dated as of May 19, 2011 and as previously amended on
July 28, 2011, September 15, 2011, September 21, 2011 and September 29, 2011
(the “Agreement”) is being entered into by and among XCel Brands, Inc., a
Delaware corporation (“XCel”), IM Brands, LLC, a Delaware limited liability
company (“IMB” and, together with XCel, the “Buyers”), IM Ready-Made, LLC, a New
York limited liability company (“IM” or “Seller”), Isaac Mizrahi, an individual
(“Mizrahi”), and Marisa Gardini, an individual (“MG” and together with Mizrahi,
the “Individuals”). The Seller and Buyers are referred to herein each
individually as a “Party,” and collectively as the “Parties”. Any capitalized
terms utilized but not defined herein shall have the meaning ascribed to such
terms as set forth in the Agreement.

 

WHEREAS, the Parties and the Individuals have entered into the Agreement and in
connection therewith, the Parties and the Individuals desire to make certain
amendments to the Agreement and agree as otherwise set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for such other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties and the
Individuals, intending to be legally bound, hereby agree as follows:

 

1. The Seller and the Individuals acknowledge and agree that (a) the criteria
set forth in Section 3.4(a) of the Agreement for the issuance of Earn-Out Shares
in respect of the First Royalty Target Period were not satisfied, (b)
notwithstanding anything to the contrary contained in Section 3.4(a) of the
Agreement, no Earn-Out Shares may or shall be issued at any time in respect of
the Second Royalty Target Period and the Third Royalty Target Period (such
periods collectively with the First Royalty Target Period, the “Applicable
Earn-Out Periods”), regardless of whether the criteria for the issuance set
forth therein are or shall in the future otherwise be satisfied and (c) the
Buyers have fully performed in a timely manner all of their obligations under
the Agreement through and including the date of this Amendment.

 

2. Release and Acknowledgments.

 

(a) Effective as of the date of this Amendment, each of the Seller and the
Individuals for themselves and for their past and present agents, officers,
directors, employees, attorneys, shareholders, parents, subsidiaries, and each
of their affiliated legal or business entities, insurers, successors and
assigns, both individually and in their representative capacities (jointly and
severally, the “Seller Releasing Parties”) hereby, jointly and severally,
release and discharge the Buyers, and each of their affiliates, subsidiaries,
officers, directors, stockholders, employees, agents, attorneys, accountants and
other advisors, and the heirs, executors and administrators, if applicable, and
the predecessors, successors or assigns of each of the foregoing (collectively
the “Buyer Released Parties”) from all actions, causes of action, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims, and demands whatsoever, in law or
equity, ever had, now have or hereafter can, shall or may have, for, upon, or by
reason of any matter, cause or thing whatsoever arising out of or relating to
(i) any of the Buyer’s obligations under the Agreement through and including the
date hereof and (ii) the Buyer’s obligations with respect to any consideration
or other matters under the Agreement in respect of the issuance of any Earn-Out
Shares for any of the Applicable Earn-Out Periods.

 



 

 

 

(b) Each of the Buyers represents and warrants to the Seller and the Individuals
that it has no actual knowledge of any facts or circumstances that could provide
the basis for any claim against the Seller or the Individuals under the
Agreement. For purposes of this Section 2(b) the term “actual knowledge” means
the actual knowledge of the executive officers of XCel, other than IM and MG.

 

3. The Parties and the Individuals acknowledge and agree that, without limiting
the generality of the foregoing, the only Earn-Out Shares which may hereafter be
issuable and payable under the Agreement are those which the Seller may be
entitled to receive in respect of the Fourth Royalty Target Period if, but only
if, the criteria set forth in Section 3.4(a) of the Agreement relating thereto
are satisfied. In the event the criteria set forth therein for the Fourth
Royalty Target Period are not satisfied, the Seller and the Individuals
acknowledge and agree that no compensation or other payments shall otherwise be
due and payable in lieu of any Earn-Out Shares not earned.

 

4. The Seller and the Individuals acknowledge and agree that the Buyers have
used their best efforts through the date hereof to increase XCel’s royalty
revenues. The Sellers and the Individuals hereby covenant, to the maximum extent
permitted by applicable law, not to sue or assert a claim against the Buyers or
any other Released Parties in connection with any failure of XCel to satisfy the
criteria for the issuance of Earn-Out Shares in any of the Applicable Earn-Out
Periods, as the case may be, in the absence of fraud or willful misconduct.

 

5. As partial consideration for the execution of this Agreement, concurrently
with the execution and delivery of this Amendment, (i) the original promissory
note in the principal amount of $7,377,432 issued by XCel to IM (the “Original
Note”) shall be amended and restated in its entirety as set forth on Exhibit A
attached hereto (the “Amended Note”), with the Original Note surrendered to XCel
in exchange for the issuance of the Amended Note to the Seller, and (ii) the
Buyers, the Seller and the Individuals shall execute the Amended and Restated
Voting Agreement as set forth as Exhibit B hereto. The Seller and the
Individuals acknowledge that on September [27], 2013 Xcel prepaid $500,000
principal amount of the Original Note in anticipation and consideration of the
execution of this Agreement.

 

6. Seller agrees that the Buyers shall not be required to obtain or deliver the
Earn-Out Reconciliation for the Royalty Target Period ending December 31, 2013
or the Royalty Target Period ending December 31, 2014 or provide supporting
documentation of the determination of Net Royalty Income for the Royalty Target
Period for such periods as set forth in Section 3.4(b). As of the date hereof,
the Buyers believe that the respective criteria for the issuance of Earn-Out
Shares in the Second Royalty Target Period will not be satisfied.

 

7. On January 1, 2014, XCel shall execute and deliver the Restricted Stock
Agreements set forth as Exhibit C hereto, and, promptly thereafter, will
instruct its transfer agent to issue the respective XCel Shares set forth
therein, on and subject to the terms and conditions set forth therein.

 



2

 

 

8. Except as modified by this Amendment, all of the terms of the Agreement shall
remain unchanged and in full force and effect, and shall be the valid and
binding agreement of the Parties and the Individuals in accordance with its
terms. From and after the date hereof, any reference to the Agreement shall mean
the Agreement as modified by this Amendment.

 

9. This Amendment is made under, and shall be construed and enforced in
accordance with, the laws of the State of New York, applicable to agreements
made and to be performed solely therein, without giving effect to principles of
conflicts of law. In any action between or among any of the parties, whether
arising out of this Amendment, any of the agreements contemplated hereby or
otherwise, (a) each of the parties irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts located in New York, New
York, (b) if any such action is commenced in a state court, then, subject to
applicable law, no party shall object to the removal of such action to any
federal court located in New York, New York, (c) each of the parties irrevocably
waives the right to trial by jury, (d) each of the parties irrevocably agrees to
designate a service company located in the United States as its agent for
service of process and consents to service of process by first class certified
mail, return receipt requested, postage prepaid, to the address at which such
party is located, and (e) the prevailing parties shall be entitled to recover
their reasonable attorneys’ fees, costs and disbursements from the other parties
(in addition to any other relief to which the prevailing parties may be
entitled).

 

10. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. Any counterpart may be executed by facsimile signature and
such facsimile signature shall be deemed an original.

 

[Signature page follows]

 

 

 



3

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first written
above.

 

  XCEL BRANDS, INC.         By: /s/ Seth Burroughs   Name: Seth Burroughs  
Title: Executive Vice President               IM BRANDS, LLC       By: XCel
Brands, Inc., its Managing Member         By: /s/ Seth Burroughs   Name: Seth
Burroughs   Title: Seth Burroughs               IM READY-MADE, LLC         By:
/s/ Marisa Gardini   Name: Marisa Gardini   Title: Partner

 

  /s/ Isaac Mizrahi     Isaac Mizrahi                 /s/ Marisa Gardini    
Marisa Gardini  

 



4

 

 

 

 

 